             IN THE UNITED STATES DISTRICT COURT FOR THE
                          SOUTHERN DISTRICT OF GEORGIA
                                    AUGUSTA DIVISION


SANDRA SMITH, on behalf of                   *
herself and all others similarly *
                                             ★
situated,

     Plaintiff,                              *
                                             'k


             V.                              *                CV 119-209
                                             "k


CONTRACT CALLERS, INC.,                      *
                                             k


        Defendant.                           *



                                        ORDER



        Presently before the Court is the Parties' stipulation of

dismissal.         (Doc.    14.)      Plaintiff        and   Defendant   consent    to

dismissal; thus, dismissal is proper under Federal Rule of Civil

Procedure     41(a) (1) (A)(ii).            IT    IS    THEREFORE     ORDERED     that

Plaintiff's       individual    claims     are    DISMISSED    WITH   PREJUDICE    and


Plaintiff's       class    claims    are   DISMISSED     WITHOUT   PREJUDICE.      The


Clerk is directed to close this case.                   Each party shall bear its

own costs and attorney's fees.

     ORDER ENTERED at Augusta, Georgia, this                          day of March,

2020.




                                                  J.           HALt, CHIEF JUDGE
                                                  ™iT^ STATES DISTRICT COURT
                                                  southern DISTRICT OF GEORGIA
